Citation Nr: 1645987	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-31 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for refractive error; senile cataracts, blepharitis and dry eyes.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus type II.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  

5.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus type II.

6.  Entitlement to service connection for a kidney disability, to include as secondary to service-connected diabetes mellitus type II.

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

8.  Entitlement to a rating in excess of 10 percent prior to June 30, 2010, for peripheral neuropathy of the right upper extremity.  

9.  Entitlement to a rating in excess of 10 percent prior to June 30, 2010, for peripheral neuropathy of the left upper extremity.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran had active service from July 1965 to April 1967.

The matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) San Juan, the Commonwealth of Puerto Rico.
The September 2008 rating decision continued a 20 percent disability rating for diabetes mellitus; decreased the ratings for peripheral neuropathy of the right and left upper extremity to noncompensable, effective June 12, 2008; and denied reopening the previously denied claim of entitlement to service connection for hypertension.  The Veteran filed a notice of disagreement in December 2008 and was provided with a statement of the case in July 2010.  The Veteran perfected his appeal with an August 2010 VA Form 9.  

The March 2009 rating decision denied entitlement to service connection for a heart condition, kidney condition and fatty liver; and denied reopening the previously denied claim of entitlement to service connection for refractive error, senile cataracts blepharitis, and dry eyes.  The RO also denied the Veteran's claim of entitlement to a TDIU.  The Veteran filed a notice of disagreement in April 2009 and was provided with a statement of the case in July 2010.  The Veteran perfected his appeal with an August 2010 VA Form 9.  

In a July 2010 rating decision, the RO granted service connection for a fatty liver.  This constitutes a full grant of the benefits sought on appeal and the issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  In the July 2010 rating decision, the RO also reestablished the 10 percent ratings for sensory peripheral neuropathy of the right upper extremity effective February 27, 2006 and assigned a 30 percent evaluation from June 30, 2010.  The RO also reestablished the 10 percent rating for sensory peripheral neuropathy of the left upper extremity, effective October 28, 2004, and assigned a 20 percent evaluation from June 30, 2010.  In an August 2010 statement, the Veteran expressed satisfaction with the 20 percent and 30 percent ratings for his peripheral neuropathy of his upper extremities.  In May 2011 the Veteran filed a notice of disagreement with the "effective date" of June 30, 2010 for the assignment of the 20 and 30 percent ratings.  The Veteran was provided with a statement of the case in August 2013 and perfected his appeal with an August 2013 VA Form 9.  

While the RO characterized the issue as a claim for earlier effective dates, the Board finds that the Veteran is in essence contending that he should be assigned the 20 percent ratings and 30 percent ratings for the entire appeal period.  Particularly considering the Veteran initiated his appeal by filing a timely notice of disagreement with the ratings assigned in the September 2008 rating decision.  The Board notes that whether the disagreement is characterized in terms of disagreement with the denial of increased ratings prior to June 30, 2010, or as an "earlier effective date for the 20 and 30 percent ratings," the legal effect is the same, and the analysis of when entitlement arose to the 20 and 30 percent ratings is also essentially the same because the date entitlement arose is based on the evidence that shows the increase to the higher period, including during the one year period prior to receipt of claim for increased rating. 

For these reasons, the Board has recharacterized the issues on the title page.  There can be no prejudice to the Veteran regarding the later styling of the issue because the substance of the statement of the case adjudications were essentially a rating analysis for the early increased rating period; the same evidence would be weighed and considered in the same manner to resolve either the question of when the evidence showed that a higher rating was warranted (when the stage should begin) or the question of when entitlement arose to the higher rating; and the result would be the same under either an increased rating or effective date analysis.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2005 to May 2011.  

The issues of entitlement to service connection for an eye disability and hypertension, and entitlement to an increased rating for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in August 2006, the RO, in relevant part, denied the Veteran's claim for entitlement to service connection for hypertension and denied reopening the previously denied claim of entitlement to service connection for refractive error, senile cataracts, blepharitis and dry eyes; this decision was not appealed and became final.

2.  Evidence submitted since the August 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for hypertension and senile cataracts, blepharitis and dry eyes.  

3.  The Veteran does not have a current diagnosis of a heart disability.   

4.  The Veteran does not have a current diagnosis of a kidney disability.   

5.  Prior to June 30, 2010, the Veteran's peripheral neuropathy of the right upper extremity was manifested by mild incomplete paralysis of the median nerve.  

6.  Prior to June 30, 2010, the Veteran's peripheral neuropathy of the left upper extremity was manifested by mild incomplete paralysis of the median nerve.  

7.  Beginning August 24, 2010, the most probative evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for senile cataracts, blepharitis and dry eyes.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2015).

3.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2015).

4.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015

6.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, prior to June 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8599-8515 (2015).

7.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, prior to June 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8599-8515 (2015).

8.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU were met on August 24, 2010.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015). 

In light of the Board's favorable decision to reopen the claims of entitlement to service connection for senile cataracts, blepharitis and dry eyes and hypertension, no discussion of the VA's duty to notify and assist is necessary for this matter.

In regards to the Veteran's claims for service connection, these notice requirements were accomplished in letters sent in May 2008 and January 2009, prior to the initial rating decisions.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of letters sent in June 2007 and September 2008.

In regards to the Veteran's claim for entitlement to a TDIU, these notice requirements were accomplished by way of a letter sent in March 2010.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records and post-service VA treatment and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained. 

In regards to the Veteran's claim of service connection for a heart disability and a kidney disability, the Veteran was afforded a VA examination in January 2009.  The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In regards to the Veteran's increased rating claim for his peripheral neuropathy of the bilateral upper extremities prior to June 30, 2010, the Veteran was afforded VA examinations in June 2008 and April 2010.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's peripheral neuropathy of the bilateral upper extremities in sufficient detail so that the Board's evaluation is an informed determination.  Id. 

In regards to the Veteran's claim entitlement to a TDIU, the Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Nonetheless, the Veteran was afforded VA examinations in June 2008, March 2010, June 2010, August 2011 and October 2011.  The Board finds that the examination reports, when taken together, are adequate because they describe the Veteran's service-connected disabilities in sufficient detail so that the Board's conclusion is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran filed a claim for service connection for loss of vision in October 2004.  In an April 2005 rating decision, the RO concluded that the evidence did not show that senile cataracts blepharitis and dry eyes were related to the service connected condition of diabetes mellitus, nor was there any evidence of these disabilities during military service.  The RO also noted that refractive error is a congenital and developmental defect not subject to compensation under the VA laws.  The Veteran did not file a notice of disagreement and the decision became final.  

In February 2006, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for senile cataracts blepharitis and dry eyes and a claim for service connection for hypertension.  

In an August 2006 rating decision, the RO denied the Veteran's claims.  The RO concluded that new and material evidence had not been submitted to reopen the previously denied claim of entitlement to service connection for senile cataracts blepharitis and dry eyes.  The RO also concluded that there was no record of the Veteran being treated for arterial hypertension during active service.  The RO also concluded that service connection on a presumptive basis could not be favorably considered because the Veteran was diagnosed with arterial hypertension in 2002, as shown on VA hypertension examination, 35 years after separation from active service.  The RO also concluded that service connection for arterial hypertension secondary to diabetes mellitus was denied because it was the examiner's expert opinion that the Veteran's essential hypertension was not likely secondary to the Veteran's service-connected diabetes mellitus because the Veteran's arterial hypertension was diagnosed prior to his diabetes mellitus and there was no evidence of aggravation after the diagnosis of diabetes mellitus.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on August 4, 2006.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The relevant evidence of record at the time of the August 2006 rating decision included: the Veteran's service treatment records; a January 2005 VA eye examination; VA treatment records dated January 2005 to June 2006; a July 2006 VA diabetes mellitus examination and a July 2006 VA hypertension examination.  

In May 2008, the Veteran, in relevant part, filed a claim to reopen the previously denied claim of entitlement to service connection for hypertension.  In December 2008, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for senile cataracts blepharitis and dry eyes.  

The relevant evidence associated with the claims file since the August 2006 rating decision includes VA treatment records dated August 2007 to May 2011; a June 2008 VA diabetes examination; a December 2008 private opinion that concluded that it was more probable than not that all of the Veteran's conditions were service-connected; and a June 2010 VA diabetes examination.  

The Board finds that some of the evidence received since the August 2006 rating decision is new and material.  Specifically, the Board points to the December 2008 private opinion that concluded that it was more probable than not that all of the Veteran's conditions were service-connected.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  As new and material evidence has been received, the previously denied claims of service connection for hypertension and senile cataracts, blepharitis and dry eyes are reopened.  The Veteran's appeal to this extent is allowed. 

Service Connection

The Veteran contends that he has a heart disability and a kidney disability that are all secondary to his service-connected diabetes mellitus.  

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

Heart and Kidney Condition

Turning to the evidence of record, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a heart condition or a kidney condition.  The Veteran's April 1967 separation examination shows that the Veteran's heart and G-U system were noted as normal.  The Veteran's urinalysis was noted as negative.  On his April 1967 separation report of medical history, the Veteran denied pain or pressure in the chest and palpation or pounding heart.  The Veteran also denied frequent or painful urination, kidney stones or blood in urine and sugar or albumin in urine.  

VA treatment records dated November 2001 to May 2011 are absent of any complaints, treatment or diagnosis of a heart condition or a kidney condition.   The Veteran was repeatedly noted as having regular rhythm, PMI at 5th space LSB and no murmurs, clicks or gallops.  On physical examination, the Veteran's cardiovascular was repeatedly noted as negative.  A March 2008 VA treatment record shows that the Veteran was noted as having trace of protein in his urine.  The Veteran was warned about uncontrolled diabetes and kidney function.  A June 2008 VA treatment record shows that the Veteran was noted as having a history of proteinuria; however the last urinalysis was without evidence of proteins in the urine.  The Veteran's active outpatient medications list shows that the Veteran was prescribed Lisinopril "for heart or for high blood pressure".  

The Veteran was afforded a VA diabetes examination in July 2006.  The Veteran denied vascular or cardiac symptoms.  There was no bladder or bowel function impairment reported.  Evaluation of kidney function showed urinalysis reported without evidence of proteinuria.  Urinalysis dated February 2, 2006, reported without evidence of proteinuria.  Micro albumin requested at the time of the examination was reported as normal.  Serum creatine and BUN was reported within normal limits.  

The Veteran was afforded a VA diabetes examination in June 2008.  The examiner noted that there were no cardiac symptoms related to diabetes.  There were no genitourinary symptoms related to diabetes.  There were no other symptoms of diabetic complications.  On physical examination, cardiovascular examination revealed JVD was present, PMI was 5th ICS, heart sounds present were S1 and S2, rhythm was regular and murmur was absent.  There were no ceratoid bruits.  An abdominal pulsation or mass was absent.  Click was absent and pericardial RUB was absent.  The examiner noted that there was cardiovascular disease in the form of hypertension that was not a complication of diabetes.  

A December 2008 private opinion stated that the Veteran had a history of high blood pressure, diabetes, neuropathy, hyperlipidemia, erectile dysfunction and depression.  The physician noted that the Veteran was on treatment for high blood pressure and atherosclerotic problems.  The physician stated that there are conditions that are related and secondary to diabetes that cause damage to the heart, kidneys, nerves, eyes and circulatory system.  The physician stated that these conditions include high blood pressure, kidney disease, retinopathy, neuropathy and peripheral vascular diseases, among others.  The physician noted that hyperglycemia causes microvascular complication as diabetic retinopathy, nephropathy, and neuropathy; these complications are directly related to hyperglycemia.  Changes in blood glucose cause fluctuating visual acuity.  The examiner noted that diabetic nephropathy causes changes in the kidneys' microvasculature and reabsorption problems that bring retention of sodium and consecutive hypertension problems.  The physician noted that macrovascular complications of diabetes include coronary artery disease, stroke, and peripheral vascular disease.  The physician stated that the Veteran presents symptoms of these pathologies so he should be carefully evaluated for all of these conditions.  The physician stated that it is known that Vietnam Veterans were exposed to "orange agent" and there is evidence relating a group of conditions to this agent, among them type 2 diabetes, so it is more probable than not that all of the Veteran's conditions are service connected.  

The Veteran was afforded a VA examination in January 2009.  The Veteran reported that he has never been told that he had a heart condition.  He denied a history of myocardial infarction, chest pain and dyspnea on exertion.   The examiner noted that the Veteran had never been diagnosed with a heart condition.  The stress test revealed METS of 5 to 6.  The ejection fraction was less than 50 percent.  The Veteran's heart size was normal.  Angiogram/thallium test results revealed there was no scintigraphy evidence of adenosine induced myocardial ischemia.  There was well preserved left ventricular function post stress.  Inferior wall shielding by the diaphragm was noted in the study.  The examiner noted that the primary diagnostic code was normal.  The examiner concluded that there was no evidence of a heart condition on examination.  

The Veteran was afforded a VA examination in January 2009.  The Veteran reported that he had never been diagnosed with a kidney condition.  The examiner noted that there was no history of general systemic symptoms due to genitourinary disease, there were no urinary symptoms, there was no urinary leakage and there were no recurrent urinary tract infections.  The examiner also noted that there was no history of obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis and hydrophrosis.  The examiner also noted that there were no cardiovascular symptoms.  After physical examination and lab tests, the examiner concluded that no kidney condition was found on examination.  

The Veteran was afforded a VA diabetes examination in June 2010.  The Veteran denied, in relevant part, symptoms of diabetic nephropathy and other diabetic complications.  The examiner noted that there was no evidence of congestive heart failure or pulmonary hypertension.  The examiner noted there were no other diabetic conditions.  The examiner noted potential diabetic conditions found included cardiovascular disease and neurologic disease.  

Based on the above, the Board finds that the most probative evidence of record is against a finding that the Veteran has a current diagnosis of a heart disability or a current diagnosis of a kidney disability.  

The Board notes that the Veteran was noted as having proteinuria.  However, the evidence of record shows that the after being warned about the effects of uncontrolled diabetes on the kidneys, the Veteran's urinalysis was normal.  Additionally, the Veteran's noted proteinuria did not result in a diagnosis of a kidney disorder.  

The Board acknowledges the December 2008 private opinion.  However, while the private physician explained how diabetes can lead to kidney disease the physician did not in fact diagnose the Veteran with a kidney disability.  The Veteran also reported at the January 2009 VA examination that he had never been diagnosed with a kidney condition.  Additionally, the Board acknowledges that the physician stated that the Veteran was on treatment for high blood pressure and atherosclerotic problems.  However, the Veteran's VA medication list indicates that Lisinopril is used for "either heart or high blood pressure".  In the Veteran's case, VA treatment records clearly document that the Veteran has hypertension.  However, VA treatment records are absent of any diagnosis of a heart disability and the Veteran himself reported at the January 2009 VA examination that he had never been diagnosed with a heart disability.  The Board also notes that the physician noted that macrovascular complications of diabetes include coronary artery disease, stroke, and peripheral vascular disease and the Veteran presents symptoms of these pathologies so he should be carefully evaluated for all of these conditions.  However, again, the other evidence of record, including the Veteran's own lay statements; do not show that the Veteran has ever been diagnosed with a heart disability.  Finally, the examiner did not reconcile his conclusions with the other medical evidence of record.  Therefore, the Board assigns no probative value to the December 2008 private opinion.  

Instead, the Board finds that January 2009 VA examination reports to be highly persuasive to the issue at hand.  The January 2009 VA examiner is a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The opinions are also shown to have been based on a review of the Veteran's claims file, interview of the Veteran and physical examination of the Veteran and are accompanied by sufficient explanations.  Furthermore, the conclusions are consistent with the VA medical data of record that do not reveal a diagnosed heart or kidney disability and instead reveal normal findings.  Therefore, the Board finds that the June 2010 VA medical reports are dispositive of whether the Veteran has current diagnoses of a heart disability or a kidney disability.  

In regards to any implied assertion by the Veteran that he has a current diagnosis of a heart disability or kidney disability, the Board notes that the diagnosis of a heart disability or a kidney disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a currently diagnosed heart disability or kidney disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed heart disability or kidney disability.

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

The Veteran contends that his peripheral neuropathy of the bilateral upper extremities was more severe than reflected in his rating prior to June 30, 2010.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).
The Veteran's peripheral neuropathy of the right and left upper extremity is rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515, for paralysis of the median nerve.  Under diagnostic code8515, a 10 percent rating is warranted for mild incomplete paralysis of the major and minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the major extremity and severe incomplete paralysis of the minor extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the major extremity.  A 50 percent rating is warranted for complete paralysis of the minor extremity.  A 60 percent rating is warranted for complete paralysis of the major extremity.  Complete paralysis of the median nerve includes the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale with, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated to complete paralysis of the affective nerve.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding DC 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.  Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2012).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id.  at 798. Severe is generally defined as "of a great degree: serious."  Id.  at 1140.

Turning to the evidence of record, the Veteran filed a claim for an increased rating on May 1, 2008.  

VA treatment records dated March 2005 to May 2011 show that the Veteran's neurologic exam was repeatedly noted as having no gross motor or sensory deficit.  The Veteran's pedal pulses and posterior tibial pulse were repeatedly noted as palpable and the monofilament was repeatedly noted as adequate to sensation bilaterally.  

A June 2008 VA diabetes examination shows that the extremity examination revealed that all four extremities were normal and patent pedal pulses bilaterally.  

The Veteran was afforded a VA examination in June 2008.  The examiner noted that the Veteran's peripheral neuropathy of the upper extremities was progressively worse since onset.  There was no history of hospitalization or surgery, trauma to the nerve or neoplasm.  The examiner noted that the Veteran reported pain and cramps.  The Veteran's muscle strength was a 5/5.  Sensory function report revealed vibration, pain, light tough, and position senses were all normal.  The Veteran's detailed reflex examination was 2+ bilaterally.  There was no muscle atrophy present, abnormal muscle tone or bulk, tremors tics, or other abnormal movements.  There was no function of any joint affected by the nerve disorder.  The Veteran's gait was normal.  The examiner noted that the Veteran had neuralgia.  Paralysis and neuritis were absent.  There were no effects on usual daily activities.  

The December 2008 private opinion shows that the Veteran had numbness, pain and pinprick sensation at both the upper and lower extremities and changes of skin pigmentation and loss of hair due to circulatory problems.  

Based on the above, the Board finds that prior to June 30, 2010; higher ratings for peripheral neuropathy of the right and left upper extremities are not warranted.  

Prior to June 30, 2010, the Veteran' disability was manifested by pain, cramps, and pinprick sensations.  The Board acknowledges that the December 2008 private opinion noted that the Veteran had changes of skin pigmentation and loss of hair due to circulatory problems.  However, the Board notes that the June 2010 VA diabetes examination noted that the Veteran had trophic changes to the right lower extremity, which is not currently service connected, in that the extremity was absent of hair.  Additionally, the other medical evidence of record is against a finding that the Veteran has skin pigmentation of the upper extremities.  Instead VA treatment records repeatedly noted that the Veteran's skin was negative with no skin discoloration.  Therefore, the Board finds that it is reasonable to conclude that the December 2008 private physician was referencing the Veteran's lower extremities in reporting that the Veteran has skin pigmentation and loss of hair due to circulatory problems.  Again, the Board notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In this regards, prior to June 30, 2010, the Veteran's neurologic exam was repeatedly noted as having no gross motor or sensory deficit.  The Veteran's pedal pulses and posterior tibial pulse were repeatedly noted as palpable and the monofilament was also repeatedly noted as adequate to sensation bilaterally.  Additionally, the Veteran's muscle strength was a 5/5.  Sensory function report revealed vibration, pain, light tough, and position senses were all normal.  The Veteran's detailed reflex examination was 2+ bilaterally.  There was no muscle atrophy present, abnormal muscle tone or bulk, tremors tics, or other abnormal movements.  There was no function of any joint affected by the nerve disorder.  The Veteran's gait was normal, paralysis was absent and there were no effects on usual daily activities.  Therefore, the Board finds that the Veteran's symptoms did not more closely approximate the criteria contemplated rating for moderate incomplete paralysis during this period.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, supra.  




Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the right and left upper extremities with the established criteria found in the rating schedule.  As noted above, the Veteran complains of pain, cramps and pin prick sensation.  The Veteran has not described any exceptional or unusual features of his disability and there is no objective evidence that any manifestations are unusual or exceptional.  Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
The Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

The Veteran is currently service connected for anxiety depressive disorder rated as 70 percent disabling effective August 24, 2010; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling prior to June 30, 2010, and 30 percent thereafter; diabetes rated as 20 percent disabling; arterial wall calcification, left lower extremity, rated as 20 percent disabling effective December 30, 2008; arterial wall calcification, right lower extremity, rated as 20 percent disabling effective December 30, 2008; and peripheral neuropathy of the left upper extremity rated as 10 percent disabling prior to June 30, 2010, and 30 percent thereafter.  Therefore, the Veteran met the criteria for a schedular TDIU on June 30, 2010.  His combined rating was 80 percent and the disabilities resulting from a common etiology, diabetes, peripheral neuropathy of the bilateral upper extremities and arterial wall classification, equaled at least 40 percent.  Therefore, the Veteran's claim turns on whether his service connected disabilities rendered him unable secure or follow substantially gainful employment during this time.  

Turning to the evidence of record, a June 2008 VA diabetes examination noted that the Veteran's usual occupation was a private driver and that he retired in 1978 due to eligibility by age or duration of work.  The examiner noted that there were no effects on usual daily activities.  

A June 2008 VA peripheral neuropathy examination noted that the Veteran was not employed and that his condition had no effects on usual daily activities.  

The December 2008 private opinion concluded that the Veteran could not work due to his emotional and pathological problems.  

On his January 2009 TDIU application, the Veteran reported that he last worked in 1978 as a driver and was unable to work due to his diabetes related conditions.  

A March 2010 VA arteries and vein examination noted that the Veteran retired due to psychiatric problems of depression.  The examiner noted that the Veteran was retired.  The examiner noted that the Veteran's condition caused severe problems with daily activities.  

A June 2010 VA diabetes examination noted that the Veteran's diabetes had no effect on his usual occupation and no effects on his usual daily activities.  The examiner also noted that the Veteran's upper extremities would result in the Veteran being assigned different duties.  The examiner noted that the effect on usual occupational activities resulted in decreased strength and upper extremity pain.  The examiner noted that the Veteran's condition caused moderate effects on self-care activities.  

An August 2011 VA peripheral neuropathy examination noted that the Veteran was retired and there would be no effects on usual occupation or resulting work problems.  The examiner also noted that there were moderate effects on most activities of daily living.  

An August 2011 peripheral neuropathy examination noted that the Veteran's condition had no effects on his usual occupation.  The examiner noted that the Veteran's condition caused moderate effect in most activities of daily living.  

The Veteran was afforded a VA mental disorders examination in October 2011.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school family relations and judgement thinking and/or mood.  The Veteran reported that he worked as a driver for public transportation before and after military service and retired in 1980.  The examiner noted that the Veteran had depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran was fully oriented and partially capable of managing his financial affairs.  The examiner noted that he knows the amount of benefits that he receives but he requires some supervision.  The examiner noted that the Veteran may know how to make some monetary transactions like buying certain articles.  

The Board again notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib, 733 F.3d 1350.  In this case, the Board finds that the competent and credible evidence of record illustrates that due to his service-connected arterial wall calcification of the bilateral lower extremities he would not be able to perform manual labor.  The Board acknowledges that the March 2010 VA arteries and vein examiner did not specifically address the effect the Veteran's arterial wall calcification of the bilateral lower extremities would have on his ability to obtain substantially gainful employment.  However, in light of the examiner's conclusion that the arterial wall calcification of the bilateral lower extremities causes severe effects on activities of daily living, the Board finds it reasonable to conclude the Veteran's condition would in fact prevent him from obtaining manual labor employment.  Additionally, the Veteran would also have difficulties with both manual labor and sedentary employment due to his symptoms of anxiety and major depressive disorder.  The Board therefore resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted on a schedular basis as of August 24, 2010, the effective date of the grant of service connection for anxiety depressive disorder.  38 U.S.C.A. §§ 5107 (b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted. 

The Board notes that from May 1, 2008, the date of the Veteran's claim for entitlement to an increased rating for peripheral neuropathy, to June 30, 2010, the Veteran did not meet the criteria for a schedular requirements under 38 C.F.R. § 4.16 (a).  However, entitlement to a total rating, on an extraschedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and following a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16 (b).  The Board also notes that from June 30, 2010, to August 24, 2010, the Veteran did meet the criteria for a schedular rating.  The Board also acknowledges the December 2008 private opinion that concluded that the Veteran was unable to work due to his emotional and pathological conditions.  However, while the Veteran's arterial wall calcification during this period would have prevented the Veteran from obtaining employment in manual labor, there is no evidence of record during this period that the Veteran would be unable to secure and follow sedentary employment due solely to his service-connected diabetes, peripheral neuropathy of the upper extremities and arterial wall calcification of the bilateral lower extremities.  Therefore, the Board finds that prior to August 24, 2010; the evidence of record is against a finding of a TDIU on either a schedular or extraschedular rating.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for senile cataracts, blepharitis and dry eyes; the appeal is granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension; the appeal is granted to this limited extent.

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for a kidney condition is denied.  

Entitlement to a rating in excess of 10 percent prior to June 30, 2010, for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to a rating in excess of 10 percent prior to June 30, 2010, for peripheral neuropathy of the left upper extremity is denied.  

Entitlement to a TDIU is granted effective August 24, 2010.  


REMAND

Eye Condition

The Veteran contends that he has a bilateral eye disability that is secondary to his service-connected diabetes.  

The Veteran was afforded a VA examination in January 2005.  The examiner diagnosed refractive error, dermatochalasis, anterior blepharitis, mild dry eyes, incipient senile cataracts, and floaters.  The VA examiner noted that no diabetic retinopathy was observed.  The examiner concluded that the Veteran's loss of vision was caused by or a result of his refractive error and his symptoms by his blepharitis and dry eyes.  The examiner concluded that the loss of vision, including cataracts was not caused by or a result of diabetes mellitus.  However, the VA examiner did not sufficiently address whether the Veteran's eye disabilities were aggravated by the Veteran's service-connected diabetes.  

The July 2006 VA diabetes examination noted that the Veteran had a refractive error corrected with lenses and VA treatment records showed no diabetic retinopathy.  A June 2008 VA examination concluded that there were visual symptoms related to diabetes.  Again, however, the examiners failed to address whether the Veteran's eyes disabilities were aggravated by the Veteran's service-connected diabetes.  

The Board acknowledges the December 2008 private opinion that noted that the Veteran had vision problems and noted that changes in blood glucose cause fluctuating visual acuity.  However, the private physician failed to reconcile the other medical evidence of record, to include VA treatment records that showed the Veteran does not have diabetic retinopathy.  Therefore, the opinion cannot form the basis of service-connection.  

As such, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the nature and etiology of his eye disability.  

Diabetes

The Veteran contends that his diabetes is more severe than reflected in his assigned rating.  

The Veteran was last afforded a VA diabetes examination in June 2010.  The Board notes that there has been no evidence of worsening since the June 2010 VA examination.  However, the most recent medical records associated with the claims file are VA treatment records are dated May 2011.  The Board thus finds that a remand is necessary to obtain all outstanding VA treatment records and the Veteran should be afforded a new VA examination to determine the current severity of his diabetes.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).


Hypertension

The Veteran was afforded a VA diabetes examination in July 2006.  The examiner noted that the Veteran had arterial hypertension since March 2002 and diabetes mellitus since July 2003.  

The Veteran was afforded a VA hypertension examination in July 2006.  The examiner noted that the Veteran's problem list showed hypertension since March 15, 2002.  The examiner noted that the Veteran was a 62-year-old Vietnam War Veteran with a reported history of hypertension.  The Veteran reported that he was diagnosed with diabetes mellitus in July 2003.  The examiner diagnosed arterial hypertension.  The examiner noted the diagnosis of hypertension was March 15, 2002, and the diagnosis of diabetes was afterwards on July 1, 2003.  The examiner concluded that the Veteran's arterial hypertension was a preexisting condition not related to his service-connected diabetes mellitus.  The examiner also concluded that a files review showed no evidence of aggravation of arterial hypertension after the diagnosis of diabetes mellitus.

The Veteran was afforded a VA diabetes examination in June 2008.  The examiner noted that the Veteran was diagnosed with diabetes in July 2003 and the course since onset was stable.  The examiner noted that the Veteran was diagnosed with hypertension in 2002.  The examiner noted that there was cardiovascular disease in the form of hypertension that was not a complication of diabetes.  The examiner explained that the hypertension pre-existed the diabetes and was not worsened or increased by the Veteran's diabetes.  

In a December 2008 private opinion, the physician noted, in relevant part, that there are conditions that are related and secondary to diabetes that causes circulatory system, to include high blood pressure.  The physician noted that his diabetic condition had caused his high blood pressure.  The physician stated that it is known that Vietnam Veterans were exposed to Agent Orange and there is evidence relating a group of conditions to this agent, among them type 2 diabetes, so it is more probable than not that all of the Veteran's conditions are service connected.  

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category. However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309 . 

In light of the NAS study findings, the Board finds that a medical examination for an opinion is also necessary to determine whether the Veteran's current hypertension is etiologically related to his conceded exposure to herbicides in service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated May 2011 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his eye disabilities.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide opinions for the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disabilities, to include refractive error, dermatochalasis, anterior blepharitis, mild dry eyes, incipient senile cataracts, and floaters, were caused by the Veteran's service connected diabetes.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disabilities, to include refractive error, dermatochalasis, anterior blepharitis, mild dry eyes, incipient senile cataracts, and floaters, were aggravated by the Veteran's service connected diabetes.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disabilities, to include refractive error, dermatochalasis, anterior blepharitis, mild dry eyes, incipient senile cataracts, and floaters, are otherwise etiologically related to his period of active military service.

All conclusions should be accompanied by a complete rationale.  

4. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his diabetes.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, should be performed.

The examiner should provide current findings as to the severity of the Veteran's diabetes mellitus - describe the type of medication (if any) required, whether a restricted diet is required, whether regulation of activities is required, and whether he experiences (and frequency of) episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization. 

All conclusions should be accompanied by a complete rationale.  

5. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his hypertension. The Veteran's claims file must be reviewed by the examiner. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion responding to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his exposure to herbicides therein? (The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure. The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.). 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

6. After completing the above, the Veteran's claims, 
should be readjudicated based on the entirety of the 
evidence.  If the claims remain denied, the Veteran and 
his representative should be issued a supplemental 
statement of the case. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


